DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 recite the limitation “one of the at least one exercise”. There is insufficient antecedent basis for this limitation in the claims. Claims 5-6 should likely read “the first exercise from the exercise list.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 2, 4, 8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson et al. (hereinafter “Watterson”) (U.S. Pub. No. 2013/0196822 A1) in view of Hughes (U.S. Pub. No. 2015/0100141 A1) and in further view of Rapfogel (U.S. Pub. No. 2016/0346607 A1).
	Regarding claim 1, Watterson discloses an input device configured to monitor at least one exercise performed by a user (p. 2, [0046], where a data capture apparatus, which includes a video camera, web camera, sensor, and microphone, is configured to monitor and capture data relating to an activity of a user who is using an exercise apparatus); and a computing device (p. 6, [0078], where a computing device is used) comprising: one or more processors (p. 5, [0072], where the computing device includes a bus, which may include a central processor); and at least one memory (p. 5, [0072]) coupled to the one or more processors and storing program instructions (p. 5, [0073]) that when executed by the one or more processors cause the one or more processors to: 
p. 2, [0046], where a data output apparatus, such as a display, may provide video data, text data, and/or image data to the user); 
	determine, based on data from the input device, an indication of movement associated with a first exercise (p. 6, [0078], where sensors detect when the user begins exercising and may capture the user’s movements);
	determine, based on the indication of movement, an assessment of the first exercise (p. 2, [0055-0057], where an analysis module capable of analyzing the data received from the input device is utilized); and 
	perform, based on the assessment of the first exercise, an operation (p. 2, [0055-0057], where, based on the analysis, a command is generated).
	However, Watterson does not disclose wherein the content comprises an exercise list comprising at least one exercise card, nor accessing the first exercise card in the exercise list in order to provide an instruction associated with the first exercise corresponding to the first exercise card. Yet, Hughes teaches that limitation. Hughes teaches generating an exercise list comprising at least one exercise card (Fig. 8, #810, 830); and accessing a first exercise card in the exercise list in order to provide an instruction (Fig. 8, #830; p. 7, [0101], where the instruction includes a number of repetitions the user is to perform in a set) associated with the first exercise corresponding to the first exercise card. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize an exercise list comprising at least one accessible exercise card to provide an 
	Moreover, Watterson does not disclose in response to discontinuation of the assessment of the first exercise, disabling access to the first exercise card in the exercise list within a predetermined time. However, Rapfogel teaches this limitation (p. 1, [0007]; p. 2, [0035-0037], where functionalities of the portable device are disabled if an exercise is not completed within a preset time period). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to disable access to functionalities of the computing device disclosed in Watterson (p. 3, [0053], where the user can enter commands relating to the exercise apparatus via the computing device) upon a determination that an exercise was not completed within a preset time period as taught by Rapfogel in order to offer motivation to the user to first complete the exercise before moving on to, for example, more challenging exercises (Rapfogel, p. 1, [0006, 0008]).

Regarding claim 2, Watterson, Hughes, and Rapfogel teach all claim limitations of claim 1 as discussed above. While Watterson does not disclose wherein the operation comprises updating, in response to the indication of movement exceeding a predetermined threshold, the content to indicate a progress made toward an exercise goal, Rapfogel teach this limitation (Rapfogel, Fig. 5; p. 2, [0035], where the user may access the display at any time and see their progress toward an exercise goal). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content in Watterson to include Rapfogel, p. 1, [0005]). 

Regarding claim 4, Watterson, Hughes, and Rapfogel teach all claim limitations of claim 1 as discussed above. Further, Rapfogel teaches wherein the discontinuation comprises: a termination caused by the user; or a determination that an exercise time of the first exercise exceeds a predetermined value (p. 1, [0007]; p. 2, [0036-0037], where a goal may be set for a user to run for a preset time period and where a punishment is inflicted if the user does not reach this goal within the prescribed time). 

	Regarding claim 8, Watterson, Hughes, and Rapfogel teach all claim limitations of claim 1 as discussed above. Further, Watterson discloses wherein the input device comprises one of a g-sensor, a gyro-sensor, an m-sensor, an o-sensor, a position sensor, a proximity sensor, an ambient sensor, a thermometer, a pressure sensor, a pedometer (p. 2, [0046], where a data capture apparatus may be a sensor), and camera (p. 2, [0046], where the data capture apparatus may further comprise a video camera and/or web camera).

	Regarding claim 10, Watterson, Hughes, and Rapfogel teach all claim limitations of claim 1 as discussed above. While Watterson does not specifically disclose wherein the indication of movement is a range of motion, a posture, stability, balance, a pattern of movement, a repetition, vibration, velocity, a time period of or a length of time for holding a particular posture, Hughes teaches that limitation (Abstract, where a repetition of a designated exercise is detected). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the input device in Watterson, already comprising sensors, to monitor additional parameters aside from technique, form, and style in order to evaluate a wide variety of physical exercises (Hughes, p. 1, [0002]).

9.	Claims 5-7 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson in view of Hughes and Rapfogel and in further view of Brust (U.S. Pub. No. 2017/0329933 A1).
Regarding claim 5, Watterson, Hughes, and Rapfogel teach all claim limitations of claim 1 as discussed above. However, while some of the references do teach a progress indicator (i.e., Hughes, p. 7, [0101]; Fig. 8, #810, where an exercise list panel shows a list of exercises with their status, such as up next or complete, to the left of each exercise), none of the above references teach wherein the program instructions when executed, further cause the one or more processors to, after choosing the at least one exercise from the exercise list by the user, provide an instruction. Nevertheless, Brust teaches this limitation. Brust teaches a patient graphical user interface (Fig. 5A, #522) capable of providing to the user a list of organized exercises (p. 5, [0058]) and the corresponding status of each exercise (i.e., complete, partial completion, incomplete) (Fig. 5A; p. 5, [0058-0059]), a progress indicator over a time interval (Fig. 5B; p. 5, [0061]), and instructions for the exercise chosen, which may be Fig. 6A, #634), graphical illustrations (Fig. 6B, #677), and/or a video link to display a video example of the therapy (Fig. 6B, #678) (p. 6, [0066, 0070]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the content in Watterson to include a list of exercises and corresponding progress made toward each exercise on the list, as well as instructions for each exercise, if chosen, to ensure that the user is performing proper rehabilitation exercises in a correct and safe manner (p. 1, [0003]), as well as to motivate the user to complete the exercise goal (p. 7, [0073]).

Regarding claim 6, Watterson, Hughes, Rapfogel, and Brust teach all claim limitations of claim 5 as previously discussed above. Further, Brust teaches wherein the program instructions, when executed, further cause the one or more processors (p. 6, [0065]) to: execute executable data associated with the instruction associated with the chosen one of the at least one exercise at least once if an execution history of the executable data is empty (Fig. 6A, #634; Fig. 6B, #677, #678; p. 6, [0066, 0070]); and determine an assessment of the chosen one of the at least one exercise (Fig. 6A; p. 6, [0067-0068]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to require the user to read and/or listen to instructions before beginning a new exercise, and to utilize sensors to capture and assess the user’s motion to ensure compliance with the instructions so that the user does not get injured.

Regarding claim 7, Watterson, Hughes, and Rapfogel teach all claim limitations of claim 1 as discussed above. However, none of the above references teach the ability of the input device to mount onto a wearable device comprising one of an orthosis equipment, a rehabilitation equipment, and an orthopaedic equipment. Yet, Brust teaches that limitation (Fig. 1, #106; Fig. 3, #360; p. 4, [0048]; p. 6, [0065], where an integrated sensor device may be provided in a wearable form, “e.g., for wearing on a patient’s arm or leg”). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input device of Watterson to be configured to mount onto a wearable device for more accurate full-body performance monitoring (Brust, p. 1, [0004]).

	Regarding claim 11, Watterson, Hughes, and Rapfogel teach all claim limitations of claim 1 as discussed above. However, none of the above references teach the system of claim 1 further comprising a server for exchanging a profile of the user with the computing device, wherein the server comprises a storage device. However, Brust teaches the use of a server-based system comprising storage in order to store at least program instructions to be executed by the server (p. 19, [0200-0202]); and the indication of movement, the assessment of the first exercise, one or more instruction data, and a database (Fig. 1, #102; p. 2, [0034]; [0189], where data includes physiological data, profile data, therapy/instruction data, and electronic device data). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Watterson to include a server comprising a storage device for exchanging the user’s 

	Regarding claim 12, Watterson, Hughes, Rapfogel, and Brust teach all claim limitations of claim 11 as previously discussed above. Further, Brust teaches wherein the program instructions stored in the at least one memory of the system, when executed, further cause the one or more processors to: establish a connection between the input device and the computing device and transmit an input from the input device to the computing device (Fig. 1, #126; p. 8, [0081], where sensor data collected from an input device is transmitted to a computing device for processing once the user begins exercising). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Watterson to incorporate the use of a server, such as a network server, that allows a connection to be established between the input device and a remote computing device, such as a therapist-operated computing device, to provide for a variety of communication forms (p. 2, [0033]).

	Regarding claim 13, Watterson, Hughes, Rapfogel, and Brust teach all claim limitations of claim 12 as previously discussed above. Further, Brust teaches wherein the server further comprises an intelligence engine (p. 1, [0015], where a content suggestion engine is used), and when the program instructions stored in the storage Abstract; Fig. 11; p. 10, [0106-0109], where the content suggestion engine outputs content automatically during a therapy session based on the profile characteristics and the wearable sensor data). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis module and command generation module of Watterson to utilize the intelligent coaching model taught in Brust, capable of adapting to learn a user’s behavior patterns, in order to offer personalized and/or timely suggestions and motivations to help the user achieve their goal (p. 10, [0109]).

	Regarding claim 14, Watterson, Hughes, Rapfogel, and Brust teach all claim limitations of claim 12 as discussed above. Further, Brust teaches wherein the server further comprises a management agent (p. 4, [0045]; Figs. 4A-4F, where a physical therapist interface is used) configured to allow an authorized personnel to at least access the management agent (p. 14, [0146-0147]; p. 15, [0154]; Fig. 15, #104; Fig. 16, #1654; Fig. 17, #1710, 1720, 1730, wherein a user’s performance data obtained by the input device is evaluated by a professional user, such as a therapist); and assign at least one of the one or more instruction data to the profile (p. 14, [0146-0147]; p. 15, [0154]; Fig. 15, #104; Fig. 16, #1654; Fig. 17, #1710, 1720, 1730, wherein the professional user may provide feedback to the user in the form of text, images, videos, or suggested exercises). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Watterson to include a server comprising a management agent wherein a therapist may provide electronic communications to the computing device of the user and/or the wearable device in order to monitor the user’s profile and offer professional feedback (p. 2, [0035]).

10.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang (U.S. 10,065,074 B1) in view of Hughes and in further view of Rapfogel.
	Regarding claim 15, Hoang discloses a therapeutic system comprising: a wearable device having an input device configured to monitor at least one exercise performed by a user (Abstract, where a training system comprising a wearable device having sensor nodes monitors and collects motion data); and
	a computing device comprising one or more processors; and at least one memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to (Col. 4, ln. 1-4; Col. 18, ln. 36-43, where a computing device includes a smart phone, tablet, notebook, laptop, smart watch, or other device that is comprised of hardware including a processor and memory):
	provide a rehabilitation routine including the at least one exercise by generating a user interface displaying a content (Col. 2, ln. 65-66; Col. 6, ln. 56-58; Fig. 2, wherein the computing device has a graphical user interface that may output notification messages, 3D videos of the exercise being performed, and performance metrics to the user);
	determine, based on data from the wearable device, an indication of movement associated with the first exercise (Col. 1, ln. 63-67; Col. 2, ln. 49; Col. 3, ln. 6-8, where motion data acquired by motion sensors, including an accelerometer, magnetometer, and gyroscope, housed in the sensor nodes of the wearable device is transmitted to the computing device to determine an indication of movement associated with the exercise); and
	provide, based on the indication of movement, a real-time evaluation of the first exercise (Col. 10, ln. 41-Col. 11, ln. 31, where real-time feedback is processed and displayed to the user in the form of visual cues, audio, and/or vibration).
However, Hoang does not disclose wherein the content comprises an exercise list comprising at least one exercise card, nor accessing the first exercise card in the exercise list in order to provide an instruction associated with the first exercise corresponding to the first exercise card. Yet Hughes teaches that limitation. Hughes teaches generating an exercise list comprising at least one exercise card (Fig. 8, #810, 830); and accessing a first exercise card in the exercise list in order to provide an instruction (Fig. 8, #830; p. 7, [0101], where instruction includes a number of reps the user is to perform in a set) associated with the first exercise corresponding to the first exercise card. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include with the content displayed on the user interface disclosed in Hoang an exercise list comprising at least 
Moreover, Hoang does not disclose in response to discontinuation of the rehabilitation routine according to the real-time evaluation of the first exercise, disabling access to the first exercise card in the exercise list within a predetermined time. However, Rapfogel teaches this limitation (p. 1, [0007]; p. 2, [0035-0037], where functionalities of the portable device are disabled if an exercise is not completed within a preset time period). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to disable access to functionalities of the computing device disclosed in Hoang upon a determination that an exercise was not completed within a preset time period as taught by Rapfogel in order to offer motivation to the user to first complete the exercise before moving on to, for example, more challenging exercises (Rapfogel, p. 1, [0006, 0008]).

	Regarding claim 16, Hoang, Hughes, and Rapfogel teach all claim limitations of claim 15 as discussed above. Further, Hoang discloses wherein the input device comprises a sensor ship for providing a measurement data as an input for the determination of the indication of movement (Col. 2, ln. 49-52; Fig. 22, Reference “O”; Col. 23, ln. 2-7, where the wearable device comprising at least one sensor node housing motion sensors wirelessly transmits motion and/or physiological data via circuitry packaged within a system-on-chip to a mobile computing device).

	Regarding claim 17, Hoang, Hughes, and Rapfogel teach all claim limitations of claim 15 as discussed above. Further, Hoang discloses wherein the operation comprises generating a visual effect to indicate a progress made toward an exercise goal (Col. 6, ln. 62-65; Col. 8, ln. 25-33; Col. 10, ln. 4-7; Col. 11, ln. 42-43, where the graphical user interface outputs post-exercise feedback visually via graphs and/or charts to provide indicators of user performance, such as completion and/or progression of performance over time).

	Regarding claim 18, Hoang, Hughes, and Rapfogel teach all claim limitations of claim 15 as discussed above. Further, Hoang discloses wherein the rehabilitation routine comprises one or more instruction data associated with the at least one exercise (Col. 10, ln. 20-24; Fig. 2, where the computing device is configured to display instruction data to the user to, for example, demonstrate ideal movement, technique, and/or posture for the user to emulate).

	Regarding claim 19, Hoang, Hughes, and Rapfogel teach all claim limitations of claim 15 as discussed above. Further, Hoang discloses an intelligence engine (Col. 5, ln. 54-56, where a body guidance component is used to assist a user in reaching an athletic or medical related goal) configured to at least: 
	perform an analysis of a condition of the user and generate, based on the analysis, an arrangement of the one or more instruction data and a rehabilitation routine for the user as a preset rehabilitation routine, the present rehabilitation routine comprising the arrangement of the one or more instruction data (Col. 6, ln. 37-43, where the body guidance component is capable of comparing current status regarding user performance against the user’s performance goals and may formulate an optimal movement regimen to achieve the user’s goals); and
	output the preset rehabilitation routine (Col. 6, ln. 41-43, where the optimal movement regimen is prescribed to the user).

	Regarding claim 20, Hoang discloses a method for determining an assessment of at least one exercise performed by a user (Col. 1, ln. 15-16; Fig. 1, disclosing a system and method for measuring, reporting, and guiding performance related to motion, posture, and form during athletic or medical-related activities), the method comprising:
	monitoring the at least one exercise by an input device affixed to a wearable equipment on the user (Col. 2, ln. 49-52, where sensors secured to a garment worn by the user are used to monitor movement);
	generating a user interface displaying a content by a computing device (Col.1, ln. 63-67; Col. 3, ln. 5-6; Fig. 2, where a wireless transmitter sends movement data from the input device to a computing device capable of analyzing the data and outputting feedback or content to the user in the form of charts, graphs, and/or an avatar demonstrating ideal movements);
	determining, based on data from the wearable equipment, an indication of movement associated with the first exercise by the computing device (Col. 1, ln. 63-67; Col. 3, ln. 7-18, where an indication of movement is detected utilizing an accelerometer, magnetometer, and gyroscope and the indication of movement is analyzed by the computing device);
	determining based on the indication of movement, an assessment of the first exercise (Abstract; Col. 5, ln. 14-18, where the computing device analyzes the data and provides visual or audio feedback); and
	performing, based on the assessment of the first exercise, an operation (Col. 1, ln. 63-67; Col. 6, ln. 56-65, where feedback is output based on the assessment and includes performance metrics).
	However, Hoang does not disclose wherein the content comprises an exercise list comprising at least one exercise card, nor accessing the first exercise card in the exercise list in order to provide an instruction associated with the first exercise corresponding to the first exercise card. Yet, Hughes teaches that limitation. Hughes teaches generating an exercise list comprising at least one exercise card (Fig. 8, #810, 830); and accessing a first exercise card in the exercise list in order to provide an instruction (Fig. 8, #830; p. 7, [0101], where the instruction includes a number of repetitions the user is to perform in a set) associated with the first exercise corresponding to the first exercise card. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include with the content displayed on the user interface disclosed in Hoang an exercise list comprising at least one accessible exercise card to provide an instruction associated with that first exercise so that the user is aware of the exercise regimen. 
Moreover, Hoang does not disclose in response to discontinuation of the first exercise, disabling access to the first exercise card in the exercise list within a p. 1, [0007]; p. 2, [0035-0037], where functionalities of the portable device are disabled if an exercise is not completed within a preset time period). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to disable access to functionalities of the computing device disclosed in Hoang upon a determination that an exercise was not completed within a preset time period as taught by Rapfogel in order to offer motivation to the user to first complete the exercise before moving on to, for example, more challenging exercises (Rapfogel, p. 1, [0006, 0008]).

Response to Arguments
11.	Applicant’s arguments, see Response to Non-Final Office Action dated November 23, 2021, filed February 22, 2022, with respect to the rejections of claims 1, 8, 9, & 15-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of rejections are made in view of newly found prior art references, Hughes and Rapfogel, as described in the above office action. Both Hughes and Rapfogel are in the same field as the previously relied upon prior art of monitoring a user’s movement and providing feedback regarding the movement to the user through the use of a display. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above described references in order to obtain a system and method for accurate monitoring and analysis of a user’s movements while performing an exercise from an exercise list within a predetermined 
12.	Examiner notes that claims 3 and 9 have been canceled. Therefore, any prior rejection of claims 3 and 9 are withdrawn.
13.	Examiner notes that all prior objections to the drawings, specification, and claims have been withdrawn in light of the amendments dated February 22, 2022.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715